Appeals by defendants (1) from an order of the Supreme Court, Suffolk County, entered November 16, 1972, which granted plaintiff’s motion for summary judgment and ordered an assessment of damages, (2) as limited by appellants’ briefs, from so much of a further order of the same court, dated December 12, 1972, as, upon reconsideration, adhered to the original decision, *616and (3) from a judgment of said court entered January 29, 1973, after the assessment of damages. Judgment affirmed. No opinion. Order dated Decern-her 12, 1972 affirmed insofar as appealed from. No opinion. Appeal from order entered November 16, 1972, dismissed as academic. This order was superseded by the order dated December 12, 1972. One bill of costs is awarded to respondent to cover all the appeals. Munder, Acting P. J., Latham, Gulotta and Benjamin, JJ., concur.